Citation Nr: 0212642	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  00-09 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran had active service from August 1976 to August 
1979.

In a June 1996 rating action, the RO deferred a decision 
regarding service connection for PTSD until the veteran's 
service in Panama and his claimed stressors could be 
verified.  Following the veteran's failure to respond to a 
request for information, the RO administratively denied the 
veteran's claim in April 1997; the veteran submitted a notice 
of disagreement with this determination later in April 1997.  
A statement of the case was issued in March 2000.  The 
veteran perfected an appeal to the Board of Veterans' Appeals 
(Board) in May 2000.  

Pursuant to his request for a Board hearing, the veteran was 
scheduled to testify at a hearing before a member of the 
Board in September 2001.  However, he did not appear, and did 
not request that the hearing be rescheduled.

In October 2001, the Board remanded the matter to the RO, 
among other reasons, to give the veteran the opportunity to 
provide more specific information and evidence regarding his 
claimed stressors.  As indicated in more detail below, the 
veteran provided no further information or evidence.  Hence, 
the RO continued the denial of the claim, and returned it to 
the Board for further appellate consideration.  


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent 
possible, been accomplished.  

2. The veteran has a diagnosis of PTSD, and has alleged 
experiencing a stressful event in service involving an 
accident on a mortar range in which several servicemembers 
were killed and injured.

3. The veteran did not engage in combat with the enemy in 
service.

4. The occurrence of the veteran's claimed in-service 
stressful experience has not been corroborated by service 
records or other credible, supporting evidence, and the 
veteran has not provided sufficient information for VA to 
further attempt to independently corroborate the claimed 
in-service stressful experience.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 1154(b), 5103A, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304(f) (1996 and 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law during the pendency of this 
appeal.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2001).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The VCAA and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal at this time, as all notification and 
development action needed to render a fair decision on the 
claim on appeal has, to the extent possible, been 
accomplished.

By RO letter of February 1997, the April 1997 rating action, 
the March 2000 Statement of the Case (SOC), the October 2001 
Board remand, and a December 2001 letter from the RO, the 
veteran and his representative have been notified of evidence 
that that served as the basis for the denial of the claim, 
and the evidence needed to substantiate and complete a claim 
for service connection for PTSD.  Thus, the Board finds that 
the veteran has received sufficient notice of the information 
and evidence needed to support his claim, and has been 
afforded ample opportunity to submit information and 
evidence.  Moreover, because, as explained below, on the 
basis of the information currently of record, there is no 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is not here at issue.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

The duty to assist has been met.  The Board is satisfied that 
the RO, both on its own initiative and pursuant to the 
Board's Remand, has obtained all available service medical, 
personnel, and administrative records from all relevant 
sources identified in the record, and that all such records 
have been associated with the claims file.  The United States 
Armed Services Center for Research of Unit Records (Unit 
Records Center) in June 1999 responded to the RO's request 
for information about the veteran's claimed in-service 
stressor, and the military records furnished by Unit Records 
Center have been associated with the claims file.  While that 
organization indicated that further information may be 
helpful in attempting to verify the veteran's stressor, the 
veteran has not responded to several RO requests for such 
information, to include the RO's December 2001 request for 
information and evidence.  

Under these circumstances, the Board finds that adjudication 
of the above-referenced issue at this juncture, with remand 
to the RO either for any further notification and/or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claim is ready to be considered on the merits.

I.  Background

The service medical records are completely negative for 
complaints, findings, or diagnoses of any psychiatric 
disorder.  Records indicate that the veteran was treated for 
a skin rash in Panama on August 14, 1977.  On separation 
examination in August 1979, the veteran was found to be 
psychiatrically normal 

The veteran's Enlisted Qualification Record reflects that his 
military occupational specialties (MOSs) in service were as 
an indirect fire infantryman, and, after May 1978, ammo 
bearer.  Records from the Unit Records Center indicate his 
unit was sent to Panama in August 1977 for training 
exercises.  

The veteran's service medical and personnel records contain 
no evidence that he engaged in combat with the enemy, or that 
he received any award or citation that indicates that he 
engaged in such combat.  In a statement, dated in February 
1996, the veteran related that while serving with his 
battalion in Panama there was an explosion of a short mortar 
round and several people were killed.  He stated that his 
platoon was assigned clean up and it was most unpleasant 
thing he has ever encountered.  He further related that the 
accident occurred due to an error in the pattern the mortars 
were supposed to be firing. 

On VA examination of June 1996, the veteran reported that in 
Panama he witnessed an accident involving a mortar round that 
caused casualties with body parts strewn on the fields and on 
the trees.  He complained of nightmares, sleep disturbances, 
and intrusive thoughts.  A diagnosis of PTSD was entered.  
The examiner related this diagnosis to the veteran's claimed 
mortar incident.

By letter of February 1997, the RO requested specific 
information from the veteran concerning the specific 
traumatic incidents that he claimed to have witnessed in 
Panama, including dates, places and the names of other 
individuals involved.  The veteran responded in February 
1997, providing essentially the same information.  He 
reported that he did not know the names of any of the 
casualties because they were from a different platoon.  In 
October 1998, the veteran was again requested to provide 
information regarding the incident.  He did not provide 
further details.

In a June 1999 response to the RO's October 1998 request for 
information about the alleged mortar accident in Panama, the 
Unit Records Center noted that unit histories of the 
veteran's battalion did not document the incident.  Unit 
histories confirmed that the veteran's battalion was sent to 
Panama for training in the month of August 1977.  There is no 
specific mention of live fire exercises during that month,  
although live fire exercises were noted for September and 
October of that year after the battalion had returned to Ft. 
Benning, Georgia.  The Unit Records Center noted that to 
accomplish further research of the claimed experience, the 
veteran would have to provide additional information such as 
the full names of the casualties, unit designations to the 
company level, other units involved and the most specific 
date possible.  

Pursuant to the Board's October 2001 remand instructions the 
RO, in its December 2001 letter, requested additional 
information from the veteran to enable VA to independently 
corroborate any claimed stressors, and also invited the 
veteran to submit corroborating statements from fellow 
soldiers who served with him during the stressful events.  
Although later in December 2001, the veteran sent in a 
signed, but blank authorization to obtain medical records, 
the veteran provided neither any further details about any 
in-service stressful experience, nor any statements from any 
fellow servicemen corroborating the occurrence of such an 
experience.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in wartime 
service.  38 U.S.C.A. § 1110.  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.  
38 C.F.R. § 3.304(f).  [Parenthetically, the Board notes that 
the version of the law in effect at the time the veteran 
initially filed his claim for service connection for PTSD 
required a "clear" diagnosis of PTSD, that requirement has 
since been eliminated; as, in this regard, the current 
version of 3.304(f) as regards the three regulatory 
criteria-requiring only a diagnosis rendered in accordance 
with 38 C.F.R. § 4.125(a) (2001), which incorporates the 
provisions of the Fourth Edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV)-is more 
favorable to the veteran, it must be considered in the 
adjudication of his claim.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas, 1 Vet. App. at 312-13.  A more recent 
amendment to 38 C.F.R. § 3.304(f), effective May 7, 2002, 
which pertains to evidence necessary to establish a stressor 
based on personal assault, does not change the three criteria 
noted above, and is inapplicable to the claim on appeal.  See 
67 Fed. Reg. 10330-10332 (March 7, 2002).] 

In this case, the veteran alleges that he has PTSD as a 
result of having experienced stressful events in service in 
Panama, to include witnessing a mortar accident which 
involved U.S. soldiers being killed and wounded.  

The record shows that the veteran underwent a VA psychiatric 
examination in June 1996.  The examiner diagnosed PTSD, 
related to the veteran's claimed mortar incident.

Setting aside, for the moment, the question of the 
credibility of the diagnosis (inasmuch as no claimed in-
service stressful experience, to include that related during 
the examination, had, at that time, been verified), the fact 
remains that the first of the required elements for granting 
a claim for service connection for PTSD-a medical diagnosis 
of the condition (presumably rendered in accordance with the 
DSM-IV)-is present.  What is missing is this case, however, 
is the second of the three criteria under 38 C.F.R. 
§ 3.304(f)-credible supporting evidence that the claimed, 
in-service stressor actually occurred.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary, depending upon whether the veteran engaged 
in "combat with the enemy" in service.  The Court has held 
that VA must make a specific finding as to whether the 
veteran engaged in combat.  See Gaines v. West, 11 Vet. 
App. 353, 359 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (October 18, 1999).  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, then the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor, and no 
further development or corroborative evidence is required, 
provided such testimony is "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
3.304(f) (2001); Cohen, 10 Vet. App. at 146-47; Zarycki, 6 
Vet. App. at 98.  If, however, VA determines either that the 
veteran did not engage in combat with the enemy or that the 
veteran did engage in combat, but that the alleged stressor 
is not combat-related, the veteran's lay testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
that corroborates the veteran's testimony or statements.  See 
Cohen, 10 Vet. App. at 147; Zarycki, 6 Vet. App. at 98.

In this case, the veteran has not contended, and the evidence 
does not show, that he engaged in combat with the enemy 
during his military service.  His DD Form 214, his report of 
service discharge, lists his military occupational 
specialties as indirect fire infantryman and ammo bearer.  
His service personnel records do not establish evidence of 
combat with the enemy in service, to include the award of any 
medal or decoration indicative of combat service.  Under such 
circumstances, corroboration of the occurrence of the 
veteran's claimed in-service stressful experiences is 
necessary.  In this case, however, the Board finds that the 
record contains no such corroboration.  

As indicated above, in the October 2001 remand, the Board 
requested that the RO first attempt to obtain additional 
information from the veteran to independently corroborate the 
occurrence of claimed stressor(s), as well as to invite the 
veteran to submit any corroborating statements from fellow 
servicemen.  Consistent with the Board's direction, the RO, 
in December 2001, requested that the veteran provide specific 
information about his alleged in-service stressors, and any 
corroborating statements.  However, the veteran did not 
provide any further information or evidence.  

Also as noted above, the RO had earlier contacted the Unit 
Records Center, furnishing the claimed stressor details 
provided by the veteran as well as copies of his statements.  
However, the Unit Record Center was unable to confirm the 
occurrence of the reported stressful incident involving 
mortar accident, and the veteran has not provided sufficient 
information for VA to further attempt to independently 
corroborate any claimed in-service stressful experience.  
Although the unit histories, the veteran's statements, and 
his service medical records indicate that he and his unit 
were in Panama in August 1977, he has not provided any 
further detail regarding the location or training range on 
which the accident occurred, and which unit incurred 
casualties.  Further information such as this may have been 
useful in a further search by the Unit Records Center for 
accident/incident reports or investigations of accidents.

Simply stated, there is no credible evidence that a claimed 
stressor (sufficient to support a diagnosis of PTSD) actually 
occurred, an essential criterion of 38 C.F.R. § 3.304(f).  
Thus, the claim for service connection for PTSD must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A § 5107(b) (West Supp. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 

ORDER

Service connection for PTSD is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

